Citation Nr: 1703401	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  14-10 559	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans (VA) Regional Office (RO) in Boise, Idaho.  The Veteran filed his notice of disagreement (NOD) in March 2013 and received a statement of the case (SOC) in February 2014.  In March 2014, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is also an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 


FINDING OF FACT

There is medical evidence reflecting the Veteran diagnosed to have posttraumatic stress disorder as due to his reported in-service stressors. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for posttraumatic stress disorder are met.  See 38 U.S.C.A §§ 1101, 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for posttraumatic stress disorder (PTSD).  To establish entitlement to disability compensation for PTSD, a claimant must present (1) evidence of a current diagnosis of PTSD; (2) evidence of an in-service stressor, with credible supporting evidence that the claimed in-service stressor occurred; and (3) evidence of a causal nexus between the current symptomatology and the in-service stressor.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

Regarding the first element, the Board notes that in February 2012, the Veteran was provided with a VA examination.  The examiner concluded that although the Veteran reported experienced "some symptoms," he did not meet the diagnostic criteria for PTSD.  See VA examination, 20 (Feb. 17, 2012) (VBMS).  
 
Private treatment records dated September 2011 indicate a diagnosis of PTSD.  See Private Treatment Records, 4 (Oct. 6, 2011) (VBMS).  A fair reading of these records implies that the appropriate regulatory diagnostic criteria were satisfied.  See id. at 6; see also Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012) (medical reports "must be read as a whole" in determinations of adequacy); compare with 38 C.F.R. § 4.125.  

After weighing the probative values of both the VA examination and the private treatment records, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran has a current diagnosis of PTSD.  Affording the Veteran the benefit of the doubt, the Board finds that he has been diagnosed with PTSD and that he has satisfied the first element of service connection.  See 38 C.F.R. §§ 3.102, 3.304, 4.125; see also Cohen, 10 Vet. App. at 140; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Regarding the second element, evidence of an in-service stressor, the Board acknowledges the Veteran's competent and credible testimony of his active duty service in Vietnam, consistent with duties and experiences one would anticipate when assigned to a helicopter unit in Vietnam in support of Army operations.  In this regard the record shows the Veteran served in Vietnam from January 1970 to December 1970, including with an Assault Helicopter unit and that he earned an aircraft crewman badge.  In addition, the private treatment records reflect the Veteran's in-service experiences involving "actual threatened death or serious injury, or a threat to the physical integrity of oneself or others."  See Private Treatment Records, 6 (Oct. 6, 2011) (VBMS).  Thus, the Board finds that the Veteran has satisfied the second element of service connection.  See 38 C.F.R. § 3.304; see also Cohen, 10 Vet. App. at 140.
 
Notably, the Veteran's private treatment records attributed his PTSD symptoms to his reported in-service stressor.  See Private Treatment Records, 6 (Oct. 6, 2011) (VBMS).  Consequently, the Board finds that with the resolution of reasonable doubt in favor of the Veteran, he has satisfied the 3 element test to establish service connection for PTSD.  See 38 C.F.R. § 3.304; see also Cohen, 10 Vet. App. at 140.


ORDER

Service connection for PTSD is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


